IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSE RIVERA-ENCANACION,                     : No. 78 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Habeas Corpus Ad Subjiciendum” is

DENIED.